— Three orders, Family Court, New York County (Bruce Kaplan, J.), each entered May 21, 1987, which, in a proceeding brought pursuant to Social Services Law § 384-b, terminated the parental rights of the respondent parents, and awarded custody to the Commissioner of Social Services, unanimously affirmed, without costs.
A review of the several adjournment proceeding transcripts shows no abuse of discretion in denying the request for an adjournment and holding the evidentiary fact-finding hearing on the day set. Nor were the respondents deprived of their constitutional due process rights by the denial of an adjournment under all the circumstances. (Matter of Burnes v Burnes, 60 Misc 2d 675, 677.) Further, conducting the dispositional hearing the same day, immediately following the fact-finding hearing, was also permissible. (Family Ct Act § 625 [a].) Concur — Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.